Citation Nr: 0020797	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-07 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1972 to 
February 1986.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision from the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a bilateral foot disorder.  


FINDING OF FACT

The veteran has not presented evidence tending to show a the 
presence of a current bilateral foot disability or evidence 
tending to relate a current bilateral foot disability to 
active service.  


CONCLUSION OF LAW

The claim for entitlement to service connection for a 
bilateral foot disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The March 1972 enlistment examination report states that the 
veteran's lower extremities were normal, and the veteran 
reported a history of an injury to the right knee and a 
strained tendon.  

In August 1975, the veteran complained of dull pain on weight 
bearing in the rear right foot and the outside left foot.  He 
denied a history of trauma.  The impression was a contusion 
of the right heel and left lateral foot and rule out a stress 
fracture of the right heel, although inconsistent with the 
veteran's reported history.  

In April 1976, the veteran complained of right foot pain.  
Examination revealed increased pressure over the pes planus 
and a bruise on the medial aspect of the first metatarsal 
head.  The assessment was possible weakened ligaments of the 
feet.  The April 1976 x-ray impression was bilateral pes 
planus.  

In March 1981, the veteran complained of a painful heel.  The 
diagnosis was plantar fascial strain, and the veteran was 
given an insert for his shoe.  In September 1984, the veteran 
again complained of left heel pain.  The December 1985 
examination report, just three months before the veteran's 
discharge, states that the lower extremities were normal 
except for chronic leg pain secondary to one leg being 
shorter than the other leg.  

In May 1986, the veteran complained of pain in the left foot 
and heel if he walked for too long.  In April 1988, the 
veteran complained of feet pain.  


Criteria

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim for service connection requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a)."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  


Analysis

Upon review of the evidence of record, the Board concludes 
that the claim for entitlement to service connection for a 
bilateral foot disability is not well grounded.  

The claim is not well grounded because the medical evidence 
does not include a diagnosis of a current bilateral foot 
disability.  Although the veteran reported feet pain to an 
examiner as recently as April 1988, pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection can be granted.  Sanchez-Benitez, 13 Vet. App. 282 
(1999).  Although the veteran alleged that feet pain was 
secondary to one leg being shorter than the other, the July 
1986 rating decision denied service connection for chronic leg 
pain due to a short leg.  The July 1986 rating decision became 
final because the RO notified the veteran of that decision by 
letter dated July 28, 1986, and he did not appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.302(a) (1999).  

According to the service medical records, the August 1975 to 
March 1981 diagnoses included contusions of both feet, rule 
out a stress fracture of the right heel, possible weakened 
feet ligaments, bilateral pes planus, and plantar fascial 
strain.  There is no showing that any of these acute 
disabilities led to chronic impairment, however.  Because the 
veteran's lower extremities were considered to have been 
normal upon his discharge from service, it would appear that 
all inservice impairment was resolved prior to his discharge.  
There is similarly no showing that any bilateral pes planus 
was incurred or aggravated during service, and the veteran 
has not presented any evidence showing he carries a current 
diagnosis of bilateral pes planus.

In any event, the claim is not well grounded because the 
medical evidence does not include a nexus opinion relating a 
current bilateral foot disability to an in-service event.  
Instead, the December 1985 examination report, just three 
months prior to discharge, states that the lower extremities 
were normal.  Accordingly, the claim of entitlement to 
service connection for a bilateral foot disability is not 
well grounded and must be denied.  

The VA cannot assist in any further development of this claim 
because it is not well grounded.  38 U.S.C.A. § 5107(a); 
Morton v. West, 13 Vet. App. 205 (1999).  


ORDER

Entitlement to service connection for a bilateral foot 
disability is denied.  




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals







	(CONTINUED ON NEXT PAGE)



 

